Citation Nr: 1754703	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  15-34 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 50 percent for major depressive disorder with traumatic brain injury (TBI).

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to a disability manifested by chest pain. 

4.  Entitlement to a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

J. Ragheb, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from May 2010 to December 2010.  He is currently a member of the Army Reserve with a reserve obligation termination date in May 2018.  As part of his reserve obligation, the Veteran had active duty for training (ACDUTRA) service periods.  This appeal is before the Board of Veterans' Appeals (Board) from a February 2015 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

The appeal was previously before the Board in March 2017, and was remanded for additional development, to include obtaining relevant treatment record and providing a VA psychiatric examination.  The above-referenced development has been completed, and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  The March 2017 Board decision also found that the issue of a TDIU was raised under Rice v. Shinseki, 22 Vet. App. 447 (2009). 


FINDINGS OF FACT

1.  For entire appeal period, the service-connected major depressive disorder with TBI has been productive of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.

2.  For entire appeal period, the Veteran's major depressive disorder with TBI has not been productive of total social and occupational impairment.

3.  The Veteran does not have a current hearing loss disability for VA compensation purposes. 

4. The Veteran does not have a current disability productive of chest pain.

5.  The schedular criteria for a TDIU are met, and the Veteran is unable to secure and follow substantially gainful employment due to the service-connected disabilities.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for an evaluation of 70 percent, but not in excess thereof, for the service-connected major depressive disorder with TBI have been met for the entire appeal period.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

3.  The criteria for service connection for chest pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2017).

4.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This matter was filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims.  The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established.  See August 2013 VA Form 21-526EZ.  Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  The Veteran was afforded VA examinations in connection with this appeal.  Taken together, these examinations and associated reports are adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claims.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Increased Rating for Major Depressive Disorder with TBI

The Veteran claims an increased rating for the service-connected major depressive disorder with TBI. 

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two ratings are potentially applicable, the higher rating will be assigned if the disability more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  See 38 C.F.R. § 4.3.  Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's major depressive disorder with TBI is rated under 38 C.F.R. § 4.130, DC 9434; however, all psychiatric disabilities are evaluated under a general rating formula for mental disorders.  Under the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.

A total schedular rating of 100 percent is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002).  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the criteria for a particular rating, the appropriate equivalent rating will be assigned.  Id. at 443.  Furthermore, the rating code requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment at a level consistent with the assigned rating.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed.), p. 32).  Scores ranging from 61-70 indicate some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally good functionality with meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score ranging from 31 to 40 indicates that there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A score ranging from 21 to 30 represents a person who demonstrates behavior that is considerably influenced by delusions or hallucinations or has serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation), or has the inability to function in most areas (e.g., stays in bed all day; no job, home, or friends).

A November 2013 VA treatment record shows that the Veteran was hospitalized for six days as a result of the service-connected major depressive disorder.  The VA clinician diagnosed moderate major depression with psychotic symptoms, and assigned a GAF score of 25-30 on admission, and a GAF score of 55 on discharge.  

The Veteran underwent a VA TBI examination in January 2014.  The VA examiner assessed mild impairment of memory, attention, concentration, and executive function, with resulting mild functional impairment.  The VA examiner further assessed moderately-impaired judgment, frequently inappropriate social interaction, mild impairment to visual spatial orientation, and normal consciousness.  The VA examiner noted that the Veteran becomes verbally aggressive and is very intolerant, which is a neurobehavioral effect that occasionally interferes with workplace interaction, social interaction, or both but does not preclude them.  

A June 2013 private treatment record shows that the Veteran was hospitalized for seven days as a result of the service-connected major depressive disorder.  The discharge report noted that the Veteran was admitted with symptoms of depression, suicidal thoughts, and auditory hallucinations.  The discharge report reflects that treatment was effective and upon discharge, the Veteran's mental status was assessed to be alert, active, oriented, logical, coherent, and relevant.  The Veteran was not suicidal or homicidal.  His mood was dysthymic and affect was appropriate.  The private clinician assigned a GAF score of 50.  

A December 2013 VA treatment record shows that the Veteran reported low concentration, forgetfulness, diminished interest in activities, and auditory hallucinations of voices calling his name and talking to him, but that his wife was a great support for him.  The Veteran indicated that he had recently lost his job as a security guard.  The Veteran denied suicidal/homicidal ideation, intent, or plan. Upon examination, the Veteran was alert, oriented, cooperative, reasonable, and appropriately groomed, with normal speech and intact language.  The Veteran had blunted affect and depressed mood, with limited insight, as well as impaired judgment and recent memory.  The VA clinician assigned a GAF score of 50.  See also November 2013 VA treatment record.   

An April 2015 private treatment record shows that the Veteran was hospitalized for eight days as a result of the service-connected major depressive disorder.  The discharge report noted that the Veteran was admitted with marked depressive symptoms, suicidal thoughts, auditory hallucinations, and cognitive impairment.  The discharge report reflects that treatment was effective and upon discharge, the Veteran's mental status was assessed to be alert, active, oriented, logical, coherent, and relevant.  The Veteran was not suicidal or homicidal, and had no hallucinations or delusions.  The Veteran had appropriate affect and dysthymic mood.  The private clinical assigned a GAF score of 50, and noted that the highest GAF score over the previous year for the Veteran was 60.  

An April 2015 VA treatment record shows that the Veteran reported depressive symptoms and suicidal thoughts.  Upon examination, the Veteran was appropriately groomed, with normal speech, thought process, and thought content, depressed mood and congruent affect, and poor insight and judgment.  The Veteran had no auditory or visual hallucinations.  The VA clinician assigned a GAF score of 30.  Another VA treatment record shows that the Veteran reported feeling depressed and inability to concentrate, but denied suicidal and homicidal ideations.  Upon examination, the Veteran had depressed mood, blunted affect, limited night, and impaired judgment and recent memory, as well as normal speech, language, appearance, and orientation.  The VA clinician assigned a GAF score of 50.  See also March 2015 VA treatment record.  A May 2015 VA treatment record shows that the Veteran reported that he related well with family members, had support from his wife, had a little more control of his emotions, and was sleeping four hours per night.  The Veteran denied suicidal/homicidal ideation, intent, or plan.  Upon examination, the Veteran was alert, oriented, cooperative, and appropriately groomed, with normal speech and thought process and association, and intact language.  The Veteran had limited insight, depressed mood, affect congruent with mood, impaired judgment, and impaired recent memory.  The VA clinician assigned a GAF score of 50.  See also April 2015 VA treatment record. 

An October 2015 VA treatment record noted that the Veteran reported that he had poor relational skills with his wife, and experienced difficulties with attention, memory, concentration, decision-making, planning, impulsivity, and anger, and that he mostly stayed home and took care of his three-year-old son while his wife went to school.  A February 2016 VA treatment record shows that the Veteran reported less irritability, and that he helped his wife at home and with the children.  A March 2016 VA treatment record shows that the Veteran reported sadness, memory loss, poor concentration, and decreased problem solving capacity.  Upon examination, the Veteran was oriented, alert, and attentive, with normal speech and intact language.  Mood was depressed with congruent affect, normal thought process, fair insight and judgment, and impaired recent memory.  See also September 2016 VA treatment record.  

A February 2017 VA treatment record shows that the Veteran denied suicidal or homicidal ideas.  A March 2017 VA treatment record shows that the Veteran reported that he was secure in himself, with adequate support from his wife.  The VA clinician noted that the Veteran was calm, alert, oriented, with no suicidal ideas or hallucinations.  The Veteran's mood was depressed and anxious, with congruent affect.  Thought process and association were normal, coherent, and logical.  Insight and judgment were fair and recent memory was impaired. 

The Veteran underwent a VA mental health examination in May 2017.  The Veteran reported that he lived with his wife and that he had a good relationship with her and his four-year-old son, with no significant interpersonal relationship difficulties.  The Veteran indicated that he was still active in the Army Reserve, but that he was in the process of a medical board.  He indicated that he tried to study a bachelor's degree in accounting, but could not complete it because he had problems with concentration.  The VA examiner found that the Veteran's major depressive disorder with TBI was productive of occupational and social impairment with reduced reliability and productivity due to symptoms of depressed mood, suspiciousness, chronic sleep impairment, mild memory loss, disturbances to motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Board finds that an evaluation of 70 percent is warranted for the Veteran's major depressive disorder with TBI for the entire appeal period.  The Veteran's current 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity; the higher 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood.  The Board finds that the Veteran's disability picture more closely approximates the criteria for a 70 percent rating.  Specifically, he has persistently been diagnosed with cognitive impairment, has had intermittent suicidal ideation, was hospitalized as a result of the psychiatric disability, and was assigned GAF scores ranging from 25 to 50, which indicate serious symptoms and impairment.  While the May 2017 VA examination is indicative of much milder symptoms, the Board finds that the totality of the evidence, to include the Veteran's treatment records, show that the frequency and severity of the Veteran's psychiatric symptoms resulted in social and occupational impairment that more nearly approximates the criteria for the 70 percent rating. 

The Board further finds that an evaluation in excess of 70 percent is not warranted for the Veteran's major depressive disorder with TI.  A higher rating would be warranted for total occupational and social impairment, but the Board finds that the evidence weighs against such serious manifestations.  The bulk of the Veteran's treatment records demonstrate that the Veteran is capable of basic social interaction and is not completely impaired.  Similarly, the Veteran has reported on numerous occasions that he has a good relationship with his wife and son, indicating his capacity for social relationships is not totally impaired.  For these reasons, the Board finds that an evaluation in excess of 70 percent is not warranted.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his depressive disorder is more severe than is reflected by the assigned rating.  As explained above in awarding a higher schedular rating of 70 percent, the criteria for an even higher schedular rating of 100 percent were considered, but the rating assigned was upheld because the rating criteria are adequate.  In view of the circumstances, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).

Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303 (b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Generally, in order to qualify for VA benefits, a claimant must be a veteran.  See Dingess v. Nicholson, 19 Vet. App. 473, 484 (status as a "veteran" is one of the five elements of a claim for service-connection benefits).  One of the benefits administered by VA that is reserved specifically for veterans is disability compensation.  Accordingly, in order to establish his entitlement to disability compensation benefits, he or she must first establish "veteran" status. 

The term "veteran" is defined in 38 U.S.C.A. § 101(2) as "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  The term "active military, naval, or air service" includes (1) active duty, (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a); see Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  ACDUTRA is defined, in part, as "full-time duty in the Armed Forces performed by reserves for training purposes."  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.



Service Connection for Bilateral Hearing Loss 

The Veteran claims service connection for bilateral hearing loss.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

In the January 2014 VA audiological examination, puretone thresholds were recorded as follows: 




HERTZ



500
1000
2000
3000
4000
Right
15
10
10
20
20
Left
15
15
15
20
25

Speech recognition scores were measured at 100 percent bilaterally.  

As the record reflects that the right and left ear auditory thresholds in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are not 40 decibels or greater, the thresholds for at least three of these frequencies are not 26 or greater, and speech recognition using the Maryland CNC Test were not shown to be less than 94 percent at any point during this appeal, the criteria for a current bilateral hearing loss disability have not yet been met as required by 38 C.F.R. § 3.385.  Treatment records during and immediately prior to the appeal period do no show that the Veteran has a current bilateral hearing loss disability for VA compensation purposes.  The Veteran has not otherwise provided evidence of a current disability under 38 C.F.R. § 3.385.

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (upholds Court of Appeals for Veterans Claims decision to require a current existing disability); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); McClain v. Nicholson, 21 Vet. App. 319 (2007) (recognizing the disability could arise at any time during the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (recognizing disabilities that occur immediately prior to filing of a claim).  Because the evidence does not show that the Veteran's bilateral hearing loss is to a disabling degree according to 38 C.F.R. § 3.385, the weight of the evidence demonstrates that the Veteran's bilateral hearing loss has not met the threshold to establish a current hearing loss disability for VA compensation purposes, and the claim must be denied.  Because the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Disability Manifested by Chest Pain

The Veteran claims service connection for a disability manifested by chest pain.  The Veteran asserts that he was treated for chest pain during ACDUTRA service periods. 

A July 2012 service treatment record notes that the Veteran had an episode of chest pain, but there was no indication that the Veteran was disabled as a result of an injury or disease in the line of duty.  See also December 2014 service treatment record. 

VA treatment records during the appeal period show that the Veteran consistently denied chest pain and VA clinicians made specific medical findings of no chest pain or any cardiovascular symptoms.  See, e.g., October 2013, November 2013, February 2016, August 2016, March 2017, and July 2017 VA treatment records.  At no point during the appeal period has the Veteran been diagnosed with a disability manifested by chest pain.  

The Board finds that the evidence weighs against a finding of a current disability productive of chest pain.  There is no evidence in the record of a diagnosis of any underlying condition productive of the Veteran's intermittent reports of chest pain.  The reports themselves are not consistent, as the Veteran regularly denied chest pain in the VA treatment records.  Where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, at 225.  As such, the Board finds that the evidence weighs against a finding of a current disability productive of chest pain, and service connection must therefore be denied.

TDIU

The Veteran contends that he is unemployable due to the service-connected disabilities, and is therefore entitled to TDIU.

Total disability ratings for compensation may be assigned where the schedular rating is less than total, and the disabled person is unable to secure or follow a substantially gainful occupation as a result of the service-connected disabilities.  Marginal employment is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  Substantially gainful employment means, essentially, that the work provides income above the poverty level established by the United States Department of Commerce, without benefit of protected family employment or a sheltered workshop.  38 C.F.R. § 4.16(a).  There is no requirement that employment be in a certain field or provide a certain standard of living or income level beyond the poverty level.

Basic eligibility is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran is service-connected for depressive disorder with TBI (increased from 50 percent to 70 percent herein), recurrent headaches rated at 50 percent, lumbar strain rated at 20 percent, tinnitus rated at 10 percent, left knee patellofemoral pain syndrome rated at 10 percent, and head scar at 0 percent.  Under the application of 38 C.F.R. § 4.25, the Veteran's total combined rating now stands at 90 percent; and the schedular eligibility requirements under 38 C.F.R. § 4.16(a) are met because the Veteran has multiple service-connected disabilities with one disability of at least 40 percent and accompanied with combined rating of at least 70 percent.

The question, then, is whether the service-disabilities render the Veteran unable to obtain or retain substantially gainful employment.  Factors to be considered include but are not limited to employment history, educational achievement, and vocational attainment.  Age is not a factor to be considered.  38 C.F.R. § 4.16.

The record reflects that the Veteran lost his job as a security guard at a hotel.  See, e.g., December 2013 VA treatment record.  In January 2013, a private psychologist opined that the Veteran's physical and psychiatric disorders render him unable to adapt satisfactorily in a competitive and regular work environments.  The January 2014 VA TBI examiner opined that the Veteran is unable to work due to headaches and cognitive problems resulting from the service-connected major depressive disorder with TBI.  The May 2017 VA mental health examiner assessed that the Veteran's mood instability can limit his capacity to interact effectively and on a sustained basis with other individuals, and that social functioning at a work environment that involves interaction with the public, responding appropriately to persons in authority, or cooperative behaviors involving coworkers can be limited.  The August 2017 VA knee examiner noted that the Veterans' service-connected left knee disability impacts the Veteran's ability to perform occupational tasks because the Veteran is unable to stand for long periods of time.  Similarly, the August 2017 VA spine examiner opined that the Veteran's service-connected lumbar spine disability impacts the Veteran's ability to perform occupational tasks because the Veteran is unable to sit or stand for long periods of time.  

Based on the foregoing, and upon resolution of all reasonable doubt in favor of the Veteran, the Board finds that the evidence is in equipoise and that entitlement to a TDIU is warranted.  The determination of unemployability is a factual determination to be made by the Board and is not strictly a medical question.  The Board finds that the evidence supports that the Veteran would be unable to perform physical or sedentary jobs based on the limitations discussed above as a result of the service-connected disabilities.  Accordingly, the Board finds that, taken together, all of the service-connected disabilities render the Veteran unemployable.  Therefore, entitlement to TDIU is warranted.


ORDER

An evaluation of 70 percent, but not in excess thereof, for the service-connected major depressive disorder with TBI, for the entire appeal period, is granted, subject to the laws and regulations governing the payment of VA benefits.

Service connection for bilateral hearing loss is denied.

Service connection for a disability manifested by chest pain is denied.

Entitlement to a TDIU is granted. 




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


